— Judgment unanimously affirmed. Memorandum: Defendant contends that his conviction of arson in the third degree, based solely upon circumstantial evidence, was not supported by legally sufficient evidence. We disagree. In considering defendant’s contention, we must assume that the jury credited the prosecution witnesses and drew all reasonable inferences in the prosecution’s favor (see, People v Kennedy, 47 NY2d 196, 203; People v Benzinger, 36 NY2d 29, 32). Viewing the evidence in that light, we conclude that it excluded to a moral certainty every reasonable hypothesis other than guilt (see, People v Betancourt, 68 NY2d 707, 709-710; People v Herrera, 136 AD2d 567, 568, lv denied 70 NY2d 1007).
We have reviewed defendant’s remaining contentions and find them to be without merit. (Appeal from Judgment of Onondaga County Court, Cunningham, J. — Arson, 3rd Degree.) Present — Callahan, J. P., Boomer, Balio, Lawton and Davis, JJ.